Case 1:18-cv-05066-NG-S.]B Document 14 Filed 02/11/19 Page 1 of 11 Page|D #: 87

UNITED STATES DISTRICT COURT OF THE
EASTERN DISTRICT OF NEW YORK

______________________________________ X
BOW & DRAPE, INC.,
VERIFIED ANSWER WITH
Plaintiff, CROSS-CLAIM
- against - Civil Action No.

l:lS-Cv-05066-NG-SJB
TRULY COMMERCE INC. and DAY TO DAY
IMPORTS INC., Defendant Demands
Trial by Jury
Defendants.
______________________________________ X
Defendant TRULY COMMERCE INC., by its attorney, PILLINGER
MILLER TARALLO, LLP as and for its answer to the complaint and
as and for its cross-claims, upon information and belief, sets
forth as follows:
NATURE OF THE ACTION
1. This paragraph does not require a responsive pleading. To
the extent that the averments contained in paragraph “l”
require a responsive pleading, TRULY COMMERCE INC.
(“TRULY”) denies any and all allegations asserted against
TRULY.
THE PARTIESl JURISDICTION AND VENUE
2. Denies any knowledge or information sufficient to form a
belief as to the truth of the averments contained in
paragraph “2”.

3. Denies any knowledge or information sufficient to form a

belief as to the truth of the averments contained in

Case 1:18-cv-05066-NG-S.]B Document 14 Filed 02/11/19 Page 2 of 11 Page|D #: 88

paragraph “3”.

4. Denies any knowledge or information sufficient to form a
belief as to the truth of the averments contained in
paragraph “4”.

5. Denies any knowledge or information sufficient to form a
belief as to the truth of the averments contained in
paragraph “5” and respectfully refers all issues of law to
this Honorable Court.

6. This paragraph does not require a responsive pleading. To
the extent that the averments contained. in. paragraph “6”
require a responsive pleading, TRULY denies knowledge and
information sufficient to form a belief as to the truth of
any and all allegations and refers all matters of law to
the Honorable Court.

JURY DEMAND

7. This paragraph does not require a responsive pleading. To
the extent that the averments contained in paragraph “7”
require a responsive pleading, TRULY denies knowledge and
information sufficient to form a belief as to the truth of
any and all allegations and refers all matters of law to
the Honorable Court.

FACTUAL BACKGROUND

 

8. Denies any knowledge or information sufficient to form a

belief as to the truth of the averments contained in

Case 1:18-cv-05066-NG-S.]B Document 14 Filed 02/11/19 Page 3 of 11 Page|D #: 89

paragraph “8”.

9. Denies any knowledge or information sufficient to form a
belief as to the truth of the averments contained in
paragraph “9” and refers to the terms and conditions of
any such contract and/or agreement as they speak for
themselves.

10. Denies any knowledge or information sufficient to form a
belief as to the truth of the averments contained in
paragraph “lO” and refers to the terms and conditions of
any such contract and/or agreement as they speak for
themselves.

11. Denies the truth of the allegations contained in paragraph
“ll” but denies the truth of same as to TRULY.

12. Denies the truth. of the averments contained in jparagraph
“l2” .

13. Denies the truth of the averments contained in paragraph
“13” .

ANSWERING THE FIRST CAUSE OF ACTION

14. Repeats, reiterates and re-alleges each and every response
heretofore made herein as and for its answer to the
allegations contained. in the paragraphs of the Complaint
herein designated as: “14”.

15. Denies the truth. of the averments contained. in jparagraph

\\15." .

Case 1:18-cv-05066-NG-S.]B Document 14 Filed 02/11/19 Page 4 of 11 Page|D #: 90

16. Denies the truth of the averments contained in paragraph
“16”.

17. Denies the truth of the averments contained in paragraph
“l7”.

18. Denies the truth of the averments contained in paragraph
“lB”.

ANSWERING THE SECOND CAUSE OF ACTION

19. Repeats, reiterates and re-alleges each and every response
heretofore made herein as and for its answer to the
allegations contained in the paragraphs of the Complaint
herein designated as: “19”.

20. Denies any knowledge or information sufficient to form a
belief as to the truth of the averments contained in
paragraph “20” but denies the truth of same as to TRULY
COMMERCE INC.

21. Denies any knowledge or information sufficient to form a
belief as to the truth of the averments contained in
paragraph “21” but denies the truth of same as to TRULY
COMMERCE INC.

22. Denies any knowledge or information sufficient to form a

. belief as to the truth of the averments contained in
paragraph “22” but denies the truth of same as to TRULY
COMMERCE INC.

23. Denies any knowledge or information sufficient to form a

Case 1:18-cv-05066-NG-S.]B Document 14 Filed 02/11/19 Page 5 of 11 Page|D #: 91

24.

25.

26.

27.

28.

29.

belief as to the truth of the averments contained in
paragraph. “23” but denies the truth. of same as to ‘TRULY
COMMERCE INC.
Denies the truth of the averments contained in paragraph
“24”.

ANSWERING THE THIRD CAUSE OF ACTION
Repeats, reiterates and re-alleges each and every response
heretofore made herein as and for its answer to the
allegations contained in the paragraphs of the Complaint
herein designated as: “25”.
Denies the truth of the averments contained in paragraph
“26”.
Denies the truth of the averments contained in paragraph
“27”.

AS AND FOR A FIRST AFFIRMATIVE DEFENSE:

That plaintiff’s claim against this answering defendant
are, or may be, barred by the affirmative defense of
waiver, estoppel, ratification and/or laches.

AS FOR A SECOND AFFIRMATIVE DEFENSE:
That the within. Complaint fails to state a claim and/or
cause of action upon which relief can be granted to

plaintiff.

Case 1:18-cv-05066-NG-S.]B Document 14 Filed 02/11/19 Page 6 of 11 Page|D #: 92

30.

31.

32.

33.

34.

35.

AS AND FOR A THIRD AFFIRMATIVE DEFENSE:
That plaintiff failed to comply with the conditions
preceding and/or failed to otherwise comply with the terms
of the contract by and between the parties herein.
AS AND FOR A FOURTH AFFIRMATIVE DEFENSE:
That plaintiff's claims are barred by the doctrine of
accord and satisfaction.
AS AND FOR A FIFTH AFFIRMATIVE DEFENSE:
That plaintiff’s claims are barred the doctrine of unclean
hands.
AS AND FOR A SIXTH AFFIRMATIVE DEFENSE:
That the amount recoverable shall be diminished in the
proportion which the culpable conduct attributable to
plaintiff bears to the culpable conduct which caused the
damages, including, but not limited to, plaintiff’s
contributory negligence and/or assumption of the risk.
AS AND FOR A SEVENTH AFFIRMATIVE DEFENSE:
That the liability of this answering defendant is limited
under the terms of Article Sixteen of the C.P.L.R.
AS AND FOR AN EIGHTH AFFIRMATIVE DEFENSE:
Any judgment entered in favor of plaintiff should be
reduced pursuant to GOL 15-108 by the amount of any
settlement, release, covenant not to sue or covenant not to

enforce a judgment or the amount of consideration paid by

Case 1:18-cv-05066-NG-S.]B Document 14 Filed 02/11/19 Page 7 of 11 Page|D #: 93

any person or entity liable to plaintiff for the damages
alleged in the Complaint.
AS AND FOR A NINTH AFFIRMATIVE DEFENSE:
36. That plaintiff failed and/or refused to take reasonable
steps to avoid, minimize and/or mitigate its damages.
AS AND FOR A CROSS-CLAIM AGAINS'.T.' DEFEN'DANT
DAY TO DAY IMPORTS INC., ANSWERING DEFEN'DANT
TRULY COMMERCE INC. ALLEGES UPON INFORMA'I'ION
A.N'D BELIEF AS FOLLOWS:
37. That, upon information and belief (on the authority of Dole
v. Dow Chemical, 30 N.Y.2d 143; Rogers v. Dorchester, 32

N.Y.Zd 553; Kelly v. Diesel Construction, 35 N.Y.Zd l), if

plaintiff sustained the damages in the manner and at the
time and place alleged, and if it is found that this
answering defendant is liable to plaintiff herein, then
upon said allegations of the Complaint and upon the
pleadings and evidence, said damages were sustained by
reason of the sole, active, and primary carelessness and/or
recklessness and/or negligence and/or affirmative acts of
omissions or commission and/or gross negligence and/or in
causing or creating the conditions complained. of and/or
breach of contract, breach of lease, breach of agreement
and/or' breach of warranty' and/or strict liability and/or
violation of codes, statutes, rules and/or regulations by

co-defendant DAY TO DAY IMPORTS INC., and this answering

Case 1:18-cv-05066-NG-S.]B Document 14 Filed 02/11/19 Page 8 of 11 Page|D #: 94

defendant is entitled to complete indemnification, both
contractual and common law, and/or to be defended and held
harmless from any judgment over against co-defendant
herein, for all or part of any verdict or judgment that
plaintiff may recover against said answering defendant,
and/or in the event that judgment over is not recovered on
the basis of full indemnification, both contractual and
common law, then this answering defendant demands judgment
over and_ against co-defendant herein on the basis of an
apportionment of responsibility for the alleged occurrence
for all or part of any judgment or verdict that plaintiff
may recover against said answering defendant, and that all
of the provisions of limitation of liability under the

Terms of Article Fourteen and Article Sixteen of the

C.P.L.R. are pleaded herein by this cross-claiming

defendant, together with costs, disbursements and

reasonable attorneys' fees.

PLEASE TAKE NOTICE that these answering defendants hereby
demand, pursuant to CPLR 3011, that co-defendants serve an
answer to these oross-claims.

WHEREFORE, defendant TRULY COMMERCE INC. demands judgment
dismissing the Complaint of plaintiff and further demands that
in the event this answering defendant is found liable to

plaintiff hereinq then this answering defendant have judgment

Case 1:18-cv-05066-NG-S.]B Document 14 Filed 02/11/19 Page 9 of 11 Page|D #: 95

over and against the aforementioned co-defendant on the cross-

claim for all or part of the verdict or judgment that plaintiff

may recover against TRULY COMMERCE INC.,

together with the costs

and disbursements of this action, plus any and all attorney’s

rm

 

 

    

fees.
Dated: Westchester, New York
February ll, 2019
PILLINGER MILLER TARALLO, LLP
By: A{£#Lj\k“\
§F:Y:E: \ . MI (JTM-alvs)
Fo h F'rm
PILLIN LLER TA“*LLO, LLP
Attorneys nt
Truly Commerc-
555 Taxter Road, 5th Floor
Elmsford, NY 10523
(914) 703-6300
Our File NO. XL-OOBZl/JTM
TO:

ROBINSON + COLE

Attorney for Plaintiff

Bow & Drape, Inc.

Chrysler East Building

666 Third Avenue, 20th Floor
New YOrk, NY 10017

(212) 451-2933

DAY TO DAY IMPORTS INC.
16325 South Avalon Boulevard
Gardena, California 90248

Case 1:18-cv-05066-NG-S.]B Document 14 Filed 02/11/19 Page 10 of 11 Page|D #: 96

CERTIFICATE OF SERVICE
I hereby certify' that a copy' of the foregoing' VERIFIED

ANSWER WITH CROSS-CLAIM was mailed by first class mail, postage
prepaid this February n , 2019, to all counsel of record as

indicated on the service li t below.
Bow & Drape, Inc.

JEF 'RE . M LER (JTM-8179)
F r th
sERvI E
Chrysler East Building

666 Third Avenue, 20th Floor
New York, NY 10017
(212) 451-2933

 

   

ROBINSON + COLE
Attorney for Plaintiff

DAY TO DAY IMPORTS INC.
16325 South Avalon Boulevard
Gardena, California 90248

Case 1:18-cv-05066-NG-S.]B Document 14 Filed 02/11/19 Page 11 of 11 Page|D #: 97

CiviIAction No. 1:18-cv-05066~NG-SJB

 

UN|TED STATES D|STFl|CT COUFiT OF THE
EASTERN D|STFI|CT OF NEW YORK

 

BOW & DRAPE, |NC.,
Plaintiff,
- against -
TF¢ULY COMMEHCE |NC. and DA`\’ TO DAY IN|POHTS |NC.,

Defendants.

 

VEFl|FlED ANSWER WlTH CROSS-CLA|M

 

PlLL|NGEFl M|LLER TAF\'ALLO, LLP
Attorneys for Defendant
Tru|y Commerce |nc
555 Taxter Road, 5"‘ F|oor
Elmsford, New York 10523
(914) 703-6300
XL-OOBZ‘|/JTM

 

Dated: New York, New Yor|<
February 11, 2019

 

PLEASE TAKE NOTICE

|:| that the within is a true copy of a entered tn the office of the cierk of the within named Court on

D that a of which the within is a true copy wili be presented for settlement to the Hon. one of the
judges of the within named Court at , on at 9:30 a.rn. -

P|LL|NGER M|LLEF| TARALLO, LLP
Attorneys for Defendant
Tru|y Commerce [nc
555 Taxter Road, 5“1 F|oor
E|msford, New York 10523
(914) 703-6300
Our Fi|e No. XL-00821/JTM

JTN|/kxh
1253296.wpd

